Citation Nr: 1028593	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-19 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from August 1967 to 
August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

Because the matter on appeal involves a request for a higher 
initial rating for PTSD following the grant of service 
connection, the Board has characterized this matter on appeal in 
light of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service- connected 
disabilities).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that his current PTSD symptoms are more 
severe than reflected in the initial 30 percent disability rating 
assigned.  

In January and June 2008 correspondence, the Veteran states that 
he has been undergoing private treatment for his PTSD with Ann 
Freeman, Ph.D., and Louise Glogau, MA, LPA, since October 2007.  
However, these private records are not associated with the claims 
file; hence, a remand is indicated to obtain and associate them 
with the claims file.   

In addition, to ensure that the record reflects the current 
severity of the Veteran's PTSD, the Board finds that a more 
contemporaneous examination, with findings responsive to the 
applicable rating criteria, is needed to properly evaluate the 
service-connected disability under consideration.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  See also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the Veteran with a thorough and contemporaneous medical 
examination, one which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one).

Accordingly, the case is REMANDED for the following actions:

1. The AMC/RO should send to the Veteran a 
letter requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to any of the 
claims on appeal that is not currently of 
record.  The RO should specifically 
request that he provide sufficient 
information and authorization to obtain 
all medical records from Ann Freeman, 
Ph.D., and Louise Glogau, MA, LPA, from 
October 2007 to the present, as 
referenced by the Veteran in January 
2008 and June 2008 correspondence.  If, 
in the alternative, the Veteran wants to 
obtain and submit these records, he may do 
so.

2.  Thereafter, the AMC/RO should arrange for 
the Veteran to undergo a VA psychiatric 
examination. The entire claims file must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should reflect consideration of the 
Veteran's documented medical history and 
assertions. All necessary tests and studies 
should be accomplished and all clinical 
findings reported in detail. 

The examiner should render findings with 
respect to the existence and extent (or 
frequency, as appropriate) of all PTSD 
symptomatology, to include, but not limited 
to: memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, memory, concentration, 
impulse control and/or thought processes; 
neglect of personal hygiene and appearance; 
suicidal ideation; and delusions and/or 
hallucinations. The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score representing 
the level of impairment due to the Veteran's 
PTSD.  

The examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed. 

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the AMC/RO 
should readjudicate the claim for an initial 
rating in excess of 30 percent for PTSD in 
light of all pertinent evidence and legal 
authority.  

4.  If the benefit sought on appeal remains 
denied, the Veteran should be provided with a 
SSOC.  An appropriate period of time should 
be allowed for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


